 


110 HR 288 IH: Notch Baby Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 288 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mrs. Emerson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to provide for an improved benefit computation formula for workers affected by the changes in benefit computation rules enacted in the Social Security Amendments of 1977 who attain age 65 during the 10-year period after 1981 and before 1992 (and related beneficiaries) and to provide prospectively for increases in their benefits accordingly. 
 
 
1.Short titleThis Act may be cited as the Notch Baby Act of 2007. 
2.New guaranteed minimum primary insurance amount where eligibility arises during transitional periodSection 215(a) of the Social Security Act is amended— 
(1)in paragraph (4)(B), by inserting (with or without the application of paragraph (8)) after would be made; and 
(2)by adding at the end the following: 
 
(8)
(A)In the case of an individual described in paragraph (4)(B) (subject to subparagraph (F) of this paragraph) who becomes eligible for old-age insurance benefits after 1978 and before 1989, the amount of the individual’s primary insurance amount as computed or recomputed under paragraph (1) shall be deemed equal to the sum of— 
(i)such amount, and 
(ii)the applicable transitional increase amount (if any). 
(B)For purposes of subparagraph (A)(ii), the term applicable transitional increase amount means, in the case of any individual, the product derived by multiplying— 
(i)the excess under former law, by 
(ii)the applicable percentage in relation to the year in which the individual becomes eligible for old-age insurance benefits, as determined by the following table: 
 
  
If the individual   
becomes eligible forThe applicable  
  such benefits in:percentage is:   
 
 1979 or 198060 percent  
 1981 or 198235 percent  
 1983 or 198430 percent  
 1985 or 198625 percent  
 1987 or 198810 percent.     
(C)For purposes of subparagraph (B), the term excess under former law means, in the case of any individual, the excess of— 
(i)the applicable former law primary insurance amount, over 
(ii)the amount which would be such individual’s primary insurance amount if computed or recomputed under this section without regard to this paragraph and paragraphs (4), (5), and (6). 
(D)For purposes of subparagraph (C)(i), the term applicable former law primary insurance amount means, in the case of any individual, the amount which would be such individual’s primary insurance amount if it were— 
(i)computed or recomputed (pursuant to paragraph (4)(B)(i)) under section 215(a) as in effect in December 1978, or 
(ii)computed or recomputed (pursuant to paragraph (4)(B)(ii)) as provided by subsection (d), (as applicable) and modified as provided by subparagraph (E).
(E)In determining the amount which would be an individual’s primary insurance amount as provided in subparagraph (D)— 
(i)subsection (b)(4) shall not apply; 
(ii)section 215(b) as in effect in December 1978 shall apply, except that section 215(b)(2)(C) (as then in effect) shall be deemed to provide that an individual’s computation base years may include only calendar years in the period after 1950 (or 1936 if applicable) and ending with the calendar year in which such individual attains age 61, plus the 3 calendar years after such period for which the total of such individual’s wages and self-employment income is the largest; and 
(iii)subdivision (I) in the last sentence of paragraph (4) shall be applied as though the words without regard to any increases in that table in such subdivision read including any increases in that table. 
(F)This paragraph shall apply in the case of any individual only if such application results in a primary insurance amount for such individual that is greater than it would be if computed or recomputed under paragraph (4)(B) without regard to this paragraph. . 
3.Effective date and related rules 
(a)Applicability of amendments 
(1)In generalExcept as provided in paragraph (2), the amendments made by this Act shall be effective as though they had been included or reflected in section 201 of the Social Security Amendments of 1977. 
(2)Prospective applicabilityNo monthly benefit or primary insurance amount under title II of the Social Security Act shall be increased by reason of such amendments for any month before January 2007. 
(b)Recomputation to reflect benefit increasesIn any case in which an individual is entitled to monthly insurance benefits under title II of the Social Security Act for December 2006, if such benefits are based on a primary insurance amount computed— 
(1)under section 215 of such Act as in effect (by reason of the Social Security Amendments of 1977) after December 1978, or 
(2)under section 215 of such Act as in effect prior to January 1979 by reason of subsection (a)(4)(B) of such section (as amended by the Social Security Amendments of 1977), the Commissioner of Social Security (notwithstanding section 215(f)(1) of the Social Security Act) shall recompute such primary insurance amount so as to take into account the amendments made by this Act.
 
